Title: To Thomas Jefferson from James Duke, 18 June 1822
From: Duke, James
To: Jefferson, Thomas


Sir
Mill Brook
18 June 1822
Mr Kellis Hord, who by  the request of my Brother Richd Duke came up for the purpose of seeing Mr Jefferson, relative to engageing with him as a mechanic, on which subject I have been inform’d you requested my Brother to make Some enquiry, he however having left home the day before Mr Hords arrival here for Richmond This therfore will inform Mr Jefferson that Mr Hord has ample testimonials of his workmanship & skill & I have no hesitation in Saying he is deserving of the recommendations his neighbour has given him both as a Mill wrigh carpenter & wheel wrigh & am man of the utmost integrityRespectfully you Obt SertJames Duke[note by TJ at foot of text:]he has a small family.asks 300.D. a year & to be bound.